Title: To George Washington from Reuben Harvey, 1 March 1792
From: Harvey, Reuben
To: Washington, George



Respected Friend
Cork [Ireland] March 1st 1792

Tho’ I have often wish’d for an opportunity of communicating To The President of The United States my heart felt satisfaction

that it has pleased our gracious Father to grant thee life & health for the great purposes entrusted to thy Care, yet I found an unwillingness to intrude or break in upon the important & numerous Concerns that daily attend thy time, Nor should I now take the liberty of adressing these few lines for thy perusal, was I not sorely distress’d at the unexpected & shocking disaster which befel your Army in the Miamis Country, the relation of which given by Genl St Clair to Secy Knox exceeds all relations of the kind that I have yet met, And seems as if written by a broken hearted dying Commander, Indeed it’s Contents seem to imply an impracticability for him, with an increas’d Force to stand against Indians, which I think is the first instance I’ve heard of where this savage Foe was so much to be dreaded in open ground, against Troops well provided with small Arms & Artillery; Till now I apprehended that Indians were only formidable in bushy woody Ground, in places of Ambush, or when vastly superior in Number, but alas, in the late Slaughter, they attack’d an Army under Arms in the open Field, & as far as we know suffer’d little or no loss themselves, which is altogether beyond my capacity to account for, And is very different from Braddock’s defeat in 1755, he having incautiously march’d through woods & defiles, gave the Indians every advantage they could desire, notwthstanding (as I have heard) thy advice to him strongly enforced the necessity of having Partys on his Flanks. I hope thee’l forgive this freedom of expression, as it realy proceeds from my unabated affection for America, which has received a very painful Shock by the late Calamity. Before I conclude my letter, bear with me a little longer, just to let me say, that I have long lamented your not having the frontier Forts deliver’d up to you, according to Treaty; Is there not cause to suppose that The Possessors are not inimicable to your savage Enemys? I hope the Kentucky People have not acted improperly or unjustly, by taking any Land from the Indians, contrary to their inclination. With sincere good wishes for a continuance of thy Health I remain very respectf. Thy real Friend

Reuben Harvey


P.S. The 27th Ulto at 5 in the Evening a Fire broke out in our Parly House of Commons, & entirely consumed it—The Members were sitting.

